    Case 1:19-cv-00066-SPW-TJC Document 45-1 Filed 10/30/20 Page 1 of 3



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 2nd Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 247-4667
Fax: (406) 657-6058
Email: mark.smith3@usdoj.gov

JOHN M. NEWMAN
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 829-3336
Fax: (406) 542-1476
Email: john.newman@usdoj.gov

Attorneys for Federal Defendants
United States of America

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION
FRIENDS OF THE CRAZY
MOUNTAINS, a public land                CV 19-66-BLG-SPW-TJC
organization; MONTANA CHAPTER
BACKCOUNTRY HUNTERS AND
ANGLERS, a non-profit organization;
ENHANCING MONTANA’S                     DECLARATION OF SITKA
WILDLIFE AND HABITAT, a public          PENCE
outreach organization; SKYLINE
SPORTSMEN’S ASSOCIATION, a
non-profit organization,

                 Plaintiffs,

                                    1
    Case 1:19-cv-00066-SPW-TJC Document 45-1 Filed 10/30/20 Page 2 of 3



        vs.

MARY ERICKSON, in her official
capacity as Forest Supervisor for the
Custer Gallatin National Forest;
LEANNE MARTEN, in her official
capacity as Regional Forester, Region
One, for the U.S. Forest Service;
VICKI CHRISTIANSEN, in her
official capacity as chief of the U.S.
Forest Service; THE UNITED
STATES FOREST SERVICE, a
federal agency; THE UNITED
STATES DEPARTMENT OF
AGRICULTURE, a federal
department,

                  Federal Defendants.


I, Sitka Pence, in accordance with the requirements of 28 U.S.C. § 1746 declare:

        1. I am employed by the United States Department of Agriculture,
           Forest Service, as an Environmental Planner for the Washington
           Office, Ecosystem Management Coordination. My job
           responsibilities include overseeing the compilation of the
           pertinent documents for the above­ captioned case. I was the
           NEPA planner that supported the Custer Gallatin National Forest
           during the Porcupine Ibex project.

        2. The U.S. Forest Service's Supplemental Administrative Record
           is hereby submitted on one thumb drive in searchable format,
           with the index contained on the thumb drive. The index contains
           hyperlinks to the documents within the Administrative Record.
           This Supplemental Record includes the documents in the
           Administrative Record the Forest Service filed in December
           2019 and additional documents described below.



                                         2
    Case 1:19-cv-00066-SPW-TJC Document 45-1 Filed 10/30/20 Page 3 of 3



         3. I hereby declare that, to the best of my knowledge, the documents
            lodged with the Court in the above-captioned case are the full and
            complete U.S. Forest Service Administrative Record for the Case
            19-cv-000066- SPW-TJC. The Administrative Record contains
            documents directly or indirectly considered by the U.S. Forest
            Service decision makers in connection with the disputed actions.

         4. Pursuant to Judge Cavan’s order filed on September 30, 2020, four
            documents that were included in the December 2019 filing have
            been removed. The Forest Service also supplemented the
            Administrative Record pursuant to Judge Cavan’s order by adding
            Forest Service documents related to the 2006 Travel Plan Record of
            Decision and landowner appeals pertaining to the former Lowline
            Trail; documents directly or indirectly considered that relate to the
            Ibex project; Crazy Mountain Working Group materials and
            communications related to the Ibex project; and the Northern
            Pacific Railway deeds conveying land to landowners involved in
            the Ibex project.

         5. The Forest Service redacted personal identifiable information
            contained in the documents in the Supplemental Administrative
            Record to protect the privacy of individuals. The redacted
            information includes names, addresses, phone numbers, and emails
            of private citizens.

         6. Pursuant to the provisions of 28 U.S.C. § 1746, I declare under
            penalty of perjury that the foregoing is true and correct.


Dated this 29th day of October, 2020.


                                                   Digitally signed by SITKA PENCE
                                SITKA    PENCE
                                ______________________________________
                                                   Date: 2020.10.29 21:37:39 -06'00'

                                Sitka Pence
                                Environmental Planner
                                Washington Office EMC
                                U.S. Forest Service

                                         3
